21 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Herbert Carl PINK, a/k/a Lester Coke, a/k/a Herbert BlackmanPink, a/k/a Herbert Pink, Defendant-Appellant.
No. 93-5782.
United States Court of Appeals, Fourth Circuit.
Submitted April 5, 1994.Decided April 18, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  James C. Turk, District Judge.  (CR-93-4-A)
Daniel R. Bieger, Copeland, Molinary & Bieger, Abingdon, VA, for appellant.
Steven Randall Ramseyer, Office of the United States Attorney, Abingdon, VA, for appellee.
W.D.Va.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Herbert Carl Pink appeals his conviction and sentence for knowing possession with intent to distribute cocaine in violation of 21 U.S.C. Sec. 841(a)(1) (1988), 21 U.S.C.A. Sec. 841(b)(1)(B)(iii) (West Supp.1993).  Pink's attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), asserting that the evidence was insufficient to support the jury's guilty verdict, but contending that there are no meritorious issues for appeal.  Pink was notified of his right to file an additional brief.  In response, he filed a motion for substitution of counsel, claiming that his defense attorney failed to defend his rights and made unspecified errors at trial.


2
In accordance with the requirements of Anders, we have examined the entire record and find no meritorious issues for appeal.  We find that substantial evidence, including the testimony of several government agents who witnessed Pink with a bag later determined to have contained the drugs, supports the jury's verdict that Pink possessed with the intent to distribute crack cocaine.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979);   Glasser v. United States, 315 U.S. 60, 80 (1942).


3
We deny defense counsel's motion to withdraw as counsel, and deny Pink's motion for appointment of substitute counsel.  Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C.A. Sec. 3006A (West 1985 & Supp.1993)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED